Citation Nr: 0022466	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
November 1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in June 1997.  
In August 1997, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for bilateral foot disability and remanded 
the case for further development.  The case was returned to 
the Board in July 2000.


REMAND

Briefly, the Board's August 1997 remand requested that the RO 
contact the Burns General Hospital in Santa Fe, New Mexico, 
directly, in order to obtain any service medical records for 
the veteran held by that facility.  The RO was also requested 
to obtain employee medical records for the veteran from the 
VA Medical Center (VAMC) in Lexington, Kentucky.

The record reflects that the RO thereafter did not attempt to 
contact Burns General Hospital directly.  With respect to the 
veteran's employee medical records, the Board notes that the 
only indication that the RO attempted to obtain the 
referenced records is a yellow adhesive note attached to the 
claims file which is undated and unsigned, and which states 
that the veteran had not been treated in Lexington since 
April 1984, and that therefore no records were requested.  As 
the RO did not comply with the Board's August 1997 remand, 
the case must be remanded.

The record reflects that the veteran was afforded a VA 
examination in December 1997, at which time the examiner, 
clearly without review of the veteran's claims file, 
documented the veteran's contention that he developed 
bilateral flat feet in service after injuring his feet.  
Physical examination disclosed that the veteran maintained a 
mild arch which was described as close to being pes planus; 
the examiner diagnosed bilateral pes planus secondary to 
injury in service.  The veteran was afforded a second 
examination in January 1999, at which time the veteran's 
claims file was reviewed, but physical examination disclosed 
the absence of any pes planus or other pertinent bilateral 
foot disability; no diagnosis was rendered.

In a May 1999 addendum, the examiner who conducted the 
veteran's December 1997 examination stated that he in fact 
had reviewed the claims file prior to the examination.  In a 
second addendum in June 1999, the examiner acknowledged the 
January 1999 examination report, but contended that the 
veteran still had pes planus.  The record reflects that the 
veteran was thereafter afforded a VA examination in January 
2000, which was conducted by the December 1997 examiner, at 
which time the veteran was noted to have normal arches but 
mild hallux valgus.  X-ray studies purportedly showed mild 
planus on the left foot, but the examiner concluded that the 
veteran did not have pes planus valgus of the foot, although 
he then stated that the veteran did not have significant pes 
planus; he concluded that the veteran did not currently have 
a foot disorder.

In light of the above, the Board concludes that another 
examination of the veteran would be helpful in the 
adjudication of his claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  In any event, the RO 
should obtain the veteran's employee 
medical records from the Lexington, 
Kentucky VAMC, for the entire period 
during which he was employed by that 
facility.

2.  The RO should contact the Burns 
General Hospital in Santa Fe, New 
Mexico, directly, and ask that 
facility to search for any medical 
records for the veteran from October 
1945 to November 1946, and to 
provide any such records which are 
located.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate 
expertise, who has not previously 
examined the veteran, to determine 
the nature, extent and etiology of 
any currently present bilateral foot 
disability.  All indicated studies, 
including X-rays, should be 
performed and all findings should be 
reported in detail.  The examiner 
should be requested to provide an 
opinion, with respect to each 
currently present disorder of either 
foot, as to whether it is at least 
as likely as not that such disorder 
is etiologically related to service.  
The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


